DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 28, 2021 has been entered.  
2.1.	Applicants Amendment to Claims, Abstract and Remarks filed on August 28, 2021 are acknowledged. 
2.2.	Claims  4-13 and 15-17  have been canceled by Applicant. Claims 1-3 and 14 are active.  Claim 1  have been amended by introducing limitation with respect to range of glass transition temperature (Tg) and by specifying that claimed copolyester has thermal adhesive properties at temperature 190 0C or lower.
2.3.	Support for the amendment to claims 1 has been found in Applicant’s Specification as indicated by the Applicant and canceled claim 4.  Therefore, no New matter has been added with instant Amendment.
					Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance: 
In view of the amendment to Claim 1 and upon further consideration of Applicant's arguments, including Data presented by Applicant (see Remarks, Table 3) and further reassessment of current obvious Rejection of Record based on combination of Shelby with  Marlow and  Chen, Examiner concluded that  Applicant's claimed subject matter directed to Method of producing specific copolyester which comprises transesterification of poly(ethylene terephthalate) with  specified amounts of  IPA ( isophthalic acid) and specific diol (see  Formula 1 of Claim 1), and poses specified properties of thermal adhesion below 190 0C, is novel and unobvious over Prior art of Record. In this respect, note that the cited closest Prior art of Record (Shelby, Marlow and Chen) do not  teach all the limitations/features of Applicant's claimed subject matter with sufficient specificity.
	Therefore, Claims 1-3 and 14 are allowed.

EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Applicant's representative Mr. Hammer on February 8, 2021- (attached).
The application has been amended as follows.
5.	Amend Abstract as appears below:
 	 A method for preparing a thermal adhesive copolymerized polyester resin is disclosed.  The method includes: a transesterification reaction in a reaction mixture of a diol compound according to Formula 1, for example, 2-Methyl-1,3-propanediol, an isophthalic acid (IPA) or an IPA derivative as an acid component, and polyethylene terephthalate; and a condensation polymerization reaction of the reaction mixture to prepare a copolymerized polyester resin.  The copolymerized polyester resin has an intrinsic viscosity (I.V.) of 0.5 dL/g to 0.75 dL/g, a softening point (Ts) of 100℃ to 160℃, and  a glass transition temperature (Tg) of 60 °C to 70°C. The copolymerized polyester resin can be effectively used in fields of clothing, automobile parts, as a thermal adhesive fiber.
[Formula 1]

    PNG
    media_image1.png
    213
    444
    media_image1.png
    Greyscale

wherein  R1 is an alkyl group having 1 to 4 carbon atoms, a and b are each independently an integer ranging from 0 to 3, and each solid line represents a single bond when a and b is 0.                                                      

                                                            Conclusion      
6.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763